In the
United States Court of Appeals
For the Seventh Circuit

No. 00-2279

KENNETH TYLER,

Plaintiff-Appellant,

v.

ISPAT INLAND INC.,

Defendant-Appellee.



Appeal from the United States District Court
for the Northern District of Indiana, Hammond Division.
No. 2:98CV634AR--Andrew P. Rodovich, Magistrate Judge.


Argued February 20, 2001--Decided April 5, 2001



  Before EASTERBROOK, EVANS, and WILLIAMS, Circuit
Judges.

  EVANS, Circuit Judge. A plaintiff seeking
damages and injunctive relief under the Americans
with Disabilities Act by virtue of a mental
illness faces a treacherous road to recovery. If
he submits insufficient proof of the symptoms of
his illness, a trier of fact might well conclude
that he is not "disabled," and is, therefore,
outside the protective scope of the Act. On the
other hand, if his mental illness manifests
itself in the form of delusions or
hallucinations, it is difficult to argue that an
employer should have accommodated the disability
by addressing working conditions that are the
product of the employee’s imagination. Kenneth
Tyler, the plaintiff in this case, was tripped up
by this second hurdle at the summary judgment
stage. We review de novo the district court’s
decision dismissing the case. Moore v. J.B. Hunt
Transp., Inc., 221 F.3d 944, 950 (7th Cir. 2000).

  Tyler has worked for Ispat Inland Inc. since
1979, most recently as an electrician. In the
early 1990’s, while working at Ispat’s Plant 2
Blast Furnaces Department, Tyler began to feel
threatened by his coworkers. Specifically, he
alleged that they sabotaged his work, falsely
accused him of stealing a computer, and
threatened to burn his house down and poison him
by putting asbestos in his food. Only the
allegations concerning the computer theft were
ever substantiated: A coworker at Ispat did
accuse Tyler of stealing the computer, but an
investigation revealed that it had not been
stolen, and no action was taken against Tyler or
anyone else.

  In December 1994 Tyler’s doctor concluded that
he was "unable psychologically to handle stress."
The doctor restricted Tyler to the day shift and
referred him to a psychiatrist. Ispat complied
with the doctor’s restrictions by limiting
Tyler’s work schedule to the day shift. The
psychiatrist to whom Tyler was referred, Dr.
Suhayl Nasr, concluded that Tyler suffered from
"Atypical Depression R/O Delusional Disorder
Persecutory." Dr. Nasr prescribed antidepressant
medication for Tyler, and he was taken off work
indefinitely.

  Tyler returned to work in November 1995 and was
reassigned to Plant 7, where he would be
separated from the individuals who allegedly
harassed and threatened him in Plant 2. Tyler
received the same wages and benefits at Plant 7
as he had at Plant 2. Sadly, Tyler soon came to
believe that his coworkers at Plant 7 were
harassing him as well. For example, when one of
his car tires fell off on his way home from work,
Tyler became convinced that his coworkers had
loosened its lug nuts. This was only a "belief"
on Tyler’s part, as no evidence substantiating
the event was ever presented. Tyler also asked
that he be permitted to park his car in a parking
lot reserved for office personnel, but Ispat
denied his request.

  Unable to resolve his fears, Tyler eventually
decided he wanted to be transferred back to Plant
2. At Tyler’s request, Dr. Nasr sent a letter to
Ispat stating that Tyler "has been feeling
stressed by his current location at work" and
recommending that he be returned to Plant 2.
Ispat did not transfer him back. On August 27,
1997, Dr. Nasr suggested that Tyler take 2 months
off work and offered him an antipsychotic
medication. Tyler refused to take the medication
because it was "for people who are seeing
things," and Tyler believed his fear of his
coworkers was justified.

  Dr. Nasr released Tyler to return to work in
late December 1997. Prior to reporting for work
in January 1998, Tyler complained that the
company had done nothing to prevent his former
coworkers at Plant 2 from applying for transfers
to Plant 7 so they could continue to harass him.
Frank Wright, Tyler’s brother-in-law and the
Plant 7 furnace maintenance planner, assured
Tyler that if anyone from Plant 2 requested a
transfer (and nothing indicates that anyone did),
Ispat would deal with the issue at that time. In
addition, Tyler spoke with Ron Allen of the
company’s Personnel Services Department and
informed him that the only thing that would make
him feel safe at work would be to confront the
Plant 2 employees who had accused him of computer
theft in 1991, and for the company to make a full
investigation of that incident. In an effort to
evaluate the propriety of these requested
"accommodations" and develop further appropriate
accommodations, Ispat asked to examine Tyler’s
medical records, but he refused to release them.
Dr. Nasr subsequently diagnosed Tyler with a
"paranoid disorder," a diagnosis Tyler disputes.

  Ispat ultimately refused to transfer Tyler back
to Plant 2. He then brought this suit under the
ADA, 42 U.S.C. sec. 12101 et seq., alleging that
the company failed reasonably to accommodate his
disability of mental illness. The district court
granted summary judgment in favor of Ispat,
finding that Tyler suffered no adverse employment
action and that the company had reasonably
accommodated him.

  The ADA prohibits employers from discriminating
against "a qualified individual with a disability
because of the disability of such individual in
regard to . . . [the] terms, conditions, and
privileges of employment." 42 U.S.C. sec.
12112(a). Where there is no direct evidence of
disability discrimination, a plaintiff may prove
his case indirectly by employing the burden-
shifting approach set out in McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 804 (1973). Under
the McDonnell Douglas method of proof, the
plaintiff bears the initial burden of
establishing a prima facie case of
discrimination. Bekker v. Humana Health Plan,
Inc., 229 F.3d 662, 672 (7th Cir. 2000), petition
for cert. filed, ___ U.S.L.W. ___ (U.S. Feb. 12,
2001) (No. 00-1294). The burden of production
then shifts to the employer to articulate a
legitimate, nondiscriminatory reason for the
employment action. Id. Finally, the burden shifts
back to the plaintiff to prove that the
employer’s articulated reason for the employment
action was a pretext for discrimination and that
the decision was in fact motivated by an unlawful
factor. Id. Although the burden of production
rests on the employer for the second stage of the
McDonnell Douglas inquiry, "[t]he ultimate burden
of persuading the trier of fact that the
defendant intentionally discriminated against the
plaintiff remains at all times with the
plaintiff." Texas Dep’t of Cmty. Affairs v.
Burdine, 450 U.S. 248, 253 (1981).

 Because Tyler lacks direct evidence of
discrimination, our analysis starts with the
elements of a prima facie case. In order to
establish a prima facie case of disability
discrimination under the ADA, Tyler must show (1)
that he is a "qualified individual with a
disability," (2) that his work performance met
Ispat’s legitimate expectations, (3) that he
suffered an adverse employment action, and (4)
that his disability was the motivation for the
adverse employment action. See Leffel v. Valley
Fin. Servs., 113 F.3d 787, 794 (7th Cir. 1997).
Ispat does not dispute that Tyler’s mental
illness constitutes a disability under the ADA
and that his work performance was satisfactory,
so we will assume he is a "qualified individual
with a disability" under the Act. Ispat argues,
however, that it took no adverse employment
action against Tyler and that it reasonably
accommodated his disability.

  We agree that Tyler suffered no adverse
employment action. Although an adverse employment
action "is defined quite broadly in this
circuit," not everything that makes an employee
unhappy can form the basis of a federal
discrimination suit. Smart v. Ball State Univ.,
89 F.3d 437, 441 (7th Cir. 1996). Rather, the
action must cause an adverse change in the terms
and conditions of employment that is more
disruptive than a mere inconvenience or
alteration of job responsibilities. Crady v.
Liberty Nat’l Bank & Trust Co. of Ind., 993 F.2d
132, 136 (7th Cir. 1993). Thus, we have held that
a lateral transfer of an employee who retains the
same salary and benefits is not, without more,
sufficient to constitute an adverse employment
action. Williams v. Bristol-Myers Squibb Co., 85
F.3d 270, 274 (7th Cir. 1996); Flaherty v. Gas
Research Inst., 31 F.3d 451, 457 (7th Cir. 1994);
Crady, 993 F.2d at 136. Moreover, even the denial
of a monetary perk, such as a bonus or
reimbursement of certain expenses, does not
constitute an adverse employment action if it is
wholly within the employer’s discretion to grant
or deny and is not a component of the employee’s
salary. See Rabinovitz v. Pena, 89 F.3d 482, 488-
89 (7th Cir. 1996) (bonus); Fyfe v. City of Fort
Wayne, Ind., No. 00-1396, slip op. at 9 (7th Cir.
Feb. 22, 2001) (reimbursement of expenses).

  Under this framework, Tyler can point to no
adverse employment action taken against him.
Because his salary and benefits remained the same
after his transfer to Plant 7, the transfer alone
is insufficient. See Flaherty, 31 F.3d at 457.
Plus, this transfer (apparently ironed out in an
agreement with the company and Tyler’s union) was
satisfactory to Tyler at the time as it removed
him from the harassment he perceived from the
crew in Plant 2. Tyler attempts to add meat to
the bones of his argument by claiming that Plant
2 employed certain equipment that was not
available in Plant 7, and that he could have
applied for a promotion if he had gained
experience using that equipment. But this is pure
speculation. Tyler does not assert that he had
any entitlement to use the equipment in question,
and even if he did he would not necessarily have
been entitled to a promotion. Any connection
between Tyler’s transfer and his failure to
achieve a promotion is tenuous at best, and the
transfer, we conclude, cannot be viewed as an
adverse employment action. See Rabinovitz, 89
F.3d at 488-89.

  Tyler also contends that Ispat failed reasonably
to accommodate his disability. The ADA requires
employers to provide reasonable accommodations
for qualified employees--such as job
restructuring, modification of equipment, or
reassignment to a vacant position--to enable
employees to perform the essential functions of
their jobs. See 42 U.S.C. sec. 12111(9); Vande
Zande v. State of Wis. Dep’t of Admin., 44 F.3d
538, 542 (7th Cir. 1995). Although the complaint
does not explicitly spell out what accommodations
Tyler requested at various times, he makes three
principal arguments: (1) his transfer to Plant 7
was not a reasonable accommodation, (2) the
appropriate reasonable accommodation at the time
of his transfer would have been to investigate
fully his concerns and assure his safety, and (3)
after 2 years at Plant 7 the appropriate
reasonable accommodation would have been to
transfer him back to Plant 2. We must reject each
of these arguments.

  As an initial matter, the accommodation Ispat
supplied--transfer from Plant 2 to Plant 7--was,
as we have noted, entirely reasonable. Tyler’s
medically diagnosed paranoia and delusions of
persecution, of which Ispat was aware, caused him
to fear his coworkers in Plant 2. We can think of
no better way to allay his fears, short of
psychological treatment for his underlying
condition, than to physically separate him from
the individuals he thinks were harassing him.
Although Tyler contends that the company did
nothing to prevent Plant 2 coworkers from
transferring to Plant 7, there is no evidence
that anyone sought such a transfer. Moreover,
even if Tyler’s fears had some basis in fact,
separation from the problem individuals would
still be an appropriate, reasonable
accommodation.

  Tyler also contends that the transfer was not a
reasonable accommodation because it unlawfully
"segregated" him. In Duda v. Board of Education
of Franklin Park Public School District No. 84,
133 F.3d 1054, 1059-60 (7th Cir. 1998), we held
that a school janitor stated an ADA claim when
the school district transferred him to a location
in which he was forced to work alone and
instructed him not to speak to anyone after it
learned of his mental illness. Because
segregating an employee is a form of
discrimination under the ADA, 42 U.S.C. sec.
12112(b)(1), we held that the transfer raised a
triable issue of fact on the reasonable
accommodation issue. Id. Our case is easily
distinguished, however, because there is no
evidence that Tyler was segregated. Indeed, Tyler
does not dispute Ispat’s assertion that he was
fully integrated into the Plant 7 work force
after his transfer.

  Tyler next argues that the only reasonable
accommodation at the time of his transfer would
have been to investigate his concerns at Plant 2
and ensure his safety. Similarly, Tyler contends
that the company should have permitted him to
park in a special parking place because he feared
that Plant 7 workers would tamper with his car.
But Ispat knew that Tyler experienced delusions
of persecution, so reason did not require the
company to expend resources to investigate his
accusations or to take unnecessary safety
precautions on his behalf. Quite simply, it was
not unreasonable for Ispat to think Tyler’s fears
were the product of his illness, and no
investigation of the basis of those fears would
have allayed them. The company did its best to
accommodate Tyler by transferring him away from
the individuals he feared and assuring him that
any request by his former coworkers to transfer
to Plant 7 would be dealt with in an appropriate
manner.

  Finally, Tyler argues that Ispat should have
transferred him back to Plant 2 and that its
failure to do so constitutes the denial of a
reasonable accommodation. But Plant 2 is where
Tyler’s safety concerns originated, and he was
transferred out to accommodate his disability.
Although Dr. Nasr requested that Tyler be
transferred back, he never said Tyler could not
handle the stress at Plant 7, nor did he explain
why another transfer would alleviate the safety
concerns or why Tyler needed to confront his
former coworkers concerning the 1991 computer
theft accusations. When the company sought access
to Tyler’s medical records to help answer these
questions (or determine an alternative
appropriate accommodation), Tyler refused to
release them./1 Without this cooperation from
Tyler, Ispat cannot be held liable for failure to
design a perfect accommodation. See Beck v.
University of Wis. Bd. of Regents, 75 F.3d 1130,
1136-37 (7th Cir. 1996) (affirming summary
judgment for employer because employee caused
breakdown of interactive process of designing
reasonable accommodation by refusing to release
medical records). And without a medical
explanation for Tyler’s request to transfer back
to Plant 2, old-fashioned common sense dictated
that he be kept away from the original source of
his stress.

AFFIRMED.


/1 Tyler argues that Ispat’s request for his medical
records was somehow improper. We recognized in
Duda, however, that such a request is permissible
if related to the employee’s job and necessary to
the business. 133 F.3d at 1060. Here, Tyler was
requesting a return to the place his problems
began. Because such a transfer is not a costless
transaction for the company, Ispat had every
right to seek information concerning Tyler’s
psychological ability to handle the working
conditions in Plant 2.